DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. US Pub. No. 2017/0054391 A1 in a view of HAMAOKA KOJI JP 2004282911 A and further in a view of Ogahara US Pub. No. 2010/0237809 A1.

Regarding claim 1, Qian discloses  
A power tool comprising (See Fig. 4, para 0002): a brushless motor (Item 112) having a stator defining a plurality of phases (Windings 102A-C are a part of a stator defining 


Qian et al is silent about “wherein the control unit is configured to set a conduction band to a baseline value that is greater than 120 degrees, the conduction band corresponding to an angle within which one of the plurality of phases of the motor is commutated, and 
wherein the control unit is configured to set at least one commutation transition point as a function of the set conduction band.

Regarding claim 1, HAMAOKA KOJI discloses wherein the control unit (Fig. 1, item 17. See para 0059) is configured to set a conduction band to a baseline value that is greater than 120 degrees, the conduction band corresponding to an angle within which one of the plurality of phases of the motor is commutated (See para 0047, 0051, 0091, and 0092).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the conduction band to a baseline value that is greater than 120 degrees as taught by HAMAOKA KOJI in Qian teachings to obtain a more stable high-speed operation.

Regarding claim 1, a combination of Qian and HAMAOKA KOJI is silent about “wherein the control unit is configured to set at least one commutation transition point as a function of the set conduction band.”

Regarding claim 1, Ogahara discloses wherein the control unit (See Fig. 1, item 214) is configured to set at least one commutation transition point (turning on the switching transistors) as a function of the set conduction band. (See para 0066 and 0067)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the control unit to set at least one commutation transition point as a function of the set conduction band as taught by 

Regarding claim 2, Qian discloses wherein the at least one commutation transition point includes a first transition point associated with a leading edge of a commutation cycle of the at least one phase and a second transition point associated with a trailing edge of a commutation cycle of the at least one phase (See para 0024. Figure 2 shows commutation at a leading edge and a trailing edge of a commutation cycle Tk).

Regarding claim 10, a combination of Qian, HAMAOKA KOJI, and Ogahara discloses, wherein the control unit is further configured to set an advance angle by which each conduction band is shifted relative to the corresponding phase and set the at least one commutation transition point as a function of the set advance angle. (See Ogahara’s para 0067, and 0068)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the control unit to set an advance angle as taught by Ogahara in Qian’s and HAMAOKA KOJI’s teachings to prevent the motor from falling in the out-of-synchronous caused by the voltage variation, and improves the resistance to the instantaneous power interruption. (See Ogahara’s para 0038)

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. US Pub. No. 2017/0054391 A1 in a view of Ogahara US Pub. No. 2010/0237809 A1.
Regarding claim 11, Qian discloses
A power tool comprising: a brushless motor having a stator defining a plurality of phases, a rotor rotatable relative to the stator, and a plurality of power terminals electrically connected to the plurality of phases; 
a power unit having a plurality of power switches connected electrically between a power source and the plurality of motor terminals and operable to deliver power to the motor; and 
a control unit interfaced with the power unit to output a drive signal to one or more of the plurality of motor switches to drive the plurality of phases of the motor using a trapezoidal control scheme over a plurality of sectors of the rotor rotation (See claim 1 rejection for detail), 
, and within each sector of the plurality of sectors of the rotor rotation, monitor an open-phase voltage of the motor to detect a back electromotive force (back-EMF) voltage of the motor and control commutation of at least one phase based on the open-phase voltage of the motor in relation to the at least one commutation transition point. (See claim 1 rejection for detail)

Regarding claim 11, Qian is silent about “wherein the control unit is configured to set a conduction band and an advance angle, the conduction band corresponding to an angle within which one of the plurality of phases of the motor is commutated, and the advance 

Regarding claim 11, Ogahara discloses wherein the control unit is configured to set a conduction band and an advance angle, the conduction band corresponding to an angle within which one of the plurality of phases of the motor is commutated, and the advance angle corresponding to an angle by which the conduction band is shifted relative to the corresponding phase, and wherein the control unit is configured to set at least one commutation transition point (event of the commutation) as a function of the set advance angle. (See para 0067 and 0068)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the control unit is configured to set a conduction band and an advance angle and to set at least one commutation transition point as a function of the set advance angle as taught by Ogahara in Qian’s and HAMAOKA KOJI’s teachings to prevent the motor from falling in the out-of-synchronous caused by the voltage variation, and improves the resistance to the instantaneous power interruption. (See Ogahara’s para 0038)

Regarding claim 12, Qian discloses wherein the at least one commutation transition point includes a first transition point associated with a leading edge of a commutation cycle of the at least one phase and a second transition point associated with a trailing .

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. US Pub. No. 2017/0054391 A1 in a view of Ogahara US Pub. No. 2010/0237809 A1 and further in a view of Buckley et al. US Patent No. 10,594,237 B2.

Regarding claim 13, a combination of Qian and Ogahara is silent about “wherein the first transition point is a voltage threshold set as a fraction of a maximum open-phase voltage, and the control unit starts the commutation cycle when the open-phase voltage exceeds the voltage threshold.”

Regarding claim 13, Buckley discloses wherein the first transition point is a voltage threshold set as a fraction (adjust the commutation threshold) of a maximum open-phase voltage (indicated by item 32), and the control unit starts the commutation cycle (Commutation state change) when the open-phase voltage exceeds the voltage threshold. (See column 4, lines 1-10, lines 56-67, column 5, lines 1-39)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the first transition point is a voltage threshold set as a fraction of a maximum open-phase voltage and to start the commutation cycle when the open-phase voltage exceeds the voltage thresholds taught by Buckley in Qian’s and Ogahara teachings to achieve better speed torque performance and improved efficiency at low and intermediate speeds as mentioned in Buckley’s column 9, lines 20-32.

Regarding claims 14, a combination of Qian, Ogahara, and Buckley disclose, wherein the larger the conduction band, the smaller the voltage threshold relative to the maximum open-phase voltage. (See Ogahara’s para 0073. Fig. 3 shows the voltage threshold E0 becomes more negative as the conduction angle increases)


Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. US Pub. No. 2017/0054391 A1 in a view of HAMAOKA KOJI JP 2004282911 A further in a view of Ogahara US Pub. No. 2010/0237809 A1 and further in a view of Buckley et al. US Patent No. 10,594,237 B2.

Regarding claim 3, a combination of Qian, HAMAOKA KOJI, and Ogahara is silent about “wherein the first transition point is a voltage threshold set as a fraction of a maximum open-phase voltage, and the control unit starts the commutation cycle when the open-phase voltage exceeds the voltage threshold.”

Regarding claim 3, Buckley discloses wherein the first transition point is a voltage threshold set as a fraction (adjust the commutation threshold) of a maximum open-phase voltage (indicated by item 32), and the control unit starts the commutation cycle (Commutation state change) when the open-phase voltage exceeds the voltage threshold. (See column 4, lines 1-10, lines 56-67, column 5, lines 1-39)



Regarding claim 4, a combination of Qian, HAMAOKA KOJI, Ogahara, and Buckley disclose, wherein the larger the conduction band, the smaller the voltage threshold relative to the maximum open-phase voltage. (See Ogahara’s para 0073. Fig. 3 shows the voltage threshold E0 becomes more negative as the conduction angle increases)

Regarding claim 5, a combination of Qian, HAMAOKA KOJI, Ogahara, and Buckley disclose, wherein the voltage threshold cannot be smaller than 1/16th of the maximum open-phase voltage. (See Buckley’s column 4, lines 1-10. Since next commutation will be approximately 60 degrees, the threshold cannot be smaller than 1/16th of the maximum open-phase. The open phase voltage is 120 degrees)

Regarding claim 6, Qian discloses, wherein the open-phase voltage is detected prior to start of the commutation cycle. (See para 0024 and 0025. It should be noted that the back-EMF voltage can be used to calibrate the commutation times)
Allowable Subject Matter
Claims 7-9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. In particular, Lee et al. (US 2006/0132075 A1) discloses detection of a back-emf in a BLDC and performs a phase commutation in a rising interval but silent about setting a conduction band and an advance angle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846